Citation Nr: 1028469	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-34 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to a service-connected lumbosacral 
herniated nucleus pulposus. 

2.  Entitlement to an evaluation in excess of 40 percent for a 
lumbosacral herniated nucleus pulposus (HNP).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1976, and 
from June 1976 to July 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
provided testimony at a January 2010 Travel Board hearing before 
the undersigned at the RO.  A hearing transcript is associated 
with the claims folder.

The issue of entitlement to an increased rating for a lumbosacral 
HNP is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action is 
required by the appellant.


FINDINGS OF FACT

There is reasonable doubt that the Veteran's cervical spine 
disorder is proximately due to or the result of his service-
connected lumbosacral HNP.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his cervical 
spine disorder is proximately due to his service-connected 
lumbosacral spine disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
aggravated by service connected disability.  "Aggravation" is 
defined for this purpose as a chronic, permanent worsening of the 
underlying condition, beyond its natural progression, versus a 
temporary flare-up of symptoms.  In such instance, a veteran may 
be compensated for the degree of disability over and above the 
degree of disability which existed prior to the aggravation of 
the non-service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's current claim was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to the 
amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has a disorder of the cervical spine 
that is related to his service-connected lumbosacral HNP.  
Service connection for an HNP at L5-S1 was granted in an October 
1992 rating decision, effective from August 1, 1991, the day 
after the Veteran separated from active service.  

The Veteran's service treatment records (STRs) are negative for 
any manifestation of cervical pain or other related symptoms.  
His June 1991 retirement examination report indicates a normal 
examination of the spine, with the exception of the Veteran's low 
back problems and 1991 surgery to correct a lumbosacral herniated 
disc.  

Following his retirement from service, the first documentation of 
treatment or examination for the cervical spine is a May 1994 X-
ray report.  The films showed multilevel degenerative disc 
disease in the lower cervical spine, with narrowing and spur 
formation at C5-C6, C6-C7, and spur formation at C4-C5.  Uncinate 
spurs seen at C5-C6 and C6-C7 caused marked narrowing of the left 
C6-C7 neural foramen, moderate narrowing of the right C6-C7 and 
left C5-C6, and mild narrowing of the right C5-C6 neural 
foramina.  An MRI of the cervical spine taken a week later showed 
spinal canal stenosis due to disc bulges and protrusion in the 
cervical spine.   


A January 1995 X-ray of the cervical spine showed multilevel disc 
space narrowing at C3-C4, C4-C5, C5-C6, and C6-C7.  There was 
also moderate posterior spur formation with slight foraminal 
encroachment noted at C3-C4 and C4-C5.  

In January 1996, Dr. D.L.E., a neurologist, examined the Veteran.  
It was noted the doctor had seen the Veteran previously for left 
arm pain in June 1994.  At that time, an MRI showed a disc 
herniation at C7.  His symptoms had improved until several weeks 
before, when he had sudden severe neck pain that ran down his 
left arm and left hand numbness.  The doctor assessed recurrent 
C7 radiculopathy, ordered physical therapy and an EMG, and 
prescribed pain medication.  

In June 1998, the Veteran sought treatment with Dr. C.W.H., 
complaining of right upper shoulder and neck pain radiating into 
the right upper extremity.  The onset of pain had been six months 
prior, without provocation.  Oral medication had not helped.  On 
range of motion testing, extension was restricted to 35 degrees 
compared to a normal of 50 degrees.  Without having access to x-
ray films or MRI scans, the doctor assessed right upper cervical 
radiculopathy.  He recommended physical therapy.  

In October 2003, the Veteran sought treatment at the West Los 
Angeles (LA) VA Medical Center (VAMC) for an injury to his left 
digit metacarpophalangeal joint.  He had significant hand 
atrophy, and in light of his history of neck pain, the doctor 
ordered cervical X-rays and an MRI to evaluate for possible 
cervical radiculopathy, especially at C8-T1.  X-rays showed no 
evidence of acute fracture, with moderate degenerative disc 
disease from C3 through C7, anterolisthesis at the C7-T1 level, 
retrolisthesis of C4 over C5 and C5 over C6, and intervertebral 
foraminal narrowing of the bilateral C4, C5 and C6.  The MRI, 
taken in December 2003, showed slight reversal of the normal 
cervical lordosis, severe degenerative disc disease at C3 through 
T1, and moderately severe degenerative disc disease at T1-T2.  
There was a large posterior central disc bulge at C6-C7, with 
moderately severe spinal canal stenosis at C6-C7 and C7-T1, with 
marked cord impingement.  At C4-C5, there was a broad-based 
posterior disc bulge with an accompanying osteophyte, causing 
mild spinal canal stenosis and mild ventral cord flattening.  At 
C3 through C7, there was uncovertebral and hypertrophic facet 
arthropathy causing moderately severe to severe bilateral neural 
foraminal stenosis.  

The Veteran continued follow-up treatment for his cervical 
radicular symptoms at the VAMC.  A May 2005 note indicates the 
Veteran continued to have occasional "pins and needles" down 
his arms.  

In August 2007, Dr. J.M. wrote a letter providing a history of a 
lumbar spine injury in 1969 while the Veteran was in active 
service.  The doctor also stated that the Veteran had developed 
cervical spine problems beginning after service, but the severity 
of his lumbar spine condition had overshadowed the cervical spine 
problems.  The doctor noted that it was thus not until 2000 that 
the Veteran sought treatment for his cervical spine problems, 
after worsening of neck pain and progressive loss of strength of 
the left arm.  There was no intervening injury to the cervical 
spine.  Radiographs of the cervical spine performed in October 
2003 and MRI studies performed in June 2007 show marked loss of 
normal lordosis with significant osteophyte formation leading to 
ankylosis as well as spinal canal impingement and spine cord 
compression.  Spondylolisthesis at C7-T1, with multilevel 
degenerative disc disease, was also seen.  The spondyloslisthesis 
was consistent with segmental spinal instability.  Foraminal 
stenosis was also noted at C5-C6, and there was significant loss 
of cervical disc height.  The doctor stated that the Veteran had 
a cervical spinal cord impingement with foraminal stenosis and 
cervical spinal instability which led to a profound cervical 
radiculopathy and subsequent loss of strength and atrophy of the 
left hand and arm musculature.  The doctor also opined that the 
cervical spine changes were consequential to the lumbar spine 
injury.  He explained that the loss of flexibility and inability 
to extend the lumbar spine created a need for compensatory 
extension and motion at the cervical spine and resulted in 
cervical spine damage.  The  doctor said that, over time, this 
had led to degenerative disc disease and segmental instability 
with spondylolisthesis at C6-C7, spinal cord compression and 
cervical radiculopathy.  Thus, it was the doctor's opinion that 
the cervical spine damage was directly related to the lumbar 
spine injury sustained during service.  



Dr. J.M. wrote another letter in January 2010 in which he also 
related the Veteran's cervical spine problems to his lumbar spine 
injury.  He stated that the severe low back pain and symptoms of 
nerve compression in his legs dramatically altered his lumbar 
spine range of movement and functional use of the lumbar spine.  
The bending position and inability to fully extend the lumbar 
spine led to compensatory range movement and hypertension at the 
cervical spine.  Radiographs of the cervical spine taken in 
December 2009 demonstrated findings consistent with a need for 
compensatory range of movement.  A spondylolisthesis was noted at 
the C6-C7 level, in the form of anterolisthesis.  This finding 
demonstrates loss of range of movement of the cervical spine and 
an abnormal force across the C6-C7 level, creating a loss of 
ligamentous stability and damage to the articular processes at 
this level.  Studies also demonstrated multilevel degenerative 
disc and facet joint changes at C3 through T1, and a large disc 
herniation at C7-T1, with significant spinal cord compression and 
spinal stenosis at C6 through T1.  The foregoing factors, in the 
doctor's opinion, were all consequentially related to alteration 
of range of movement and pain at the lumbar spine.  Further 
supporting decreased function and severe pain of the cervical 
spine were the results of nerve testing performed in December 
2009.  EMG testing demonstrated chronic cervical nerve entrapment 
at the C5 through C8 levels, which were noted to be concordant 
with the level of radiographic damage to the cervical spine noted 
on radiographs obtained in December 2009.  

Based on the foregoing, the Board finds that the evidence is at 
least in approximate balance as to whether service connection 
should be granted for the Veteran's cervical spine disorder as 
secondary to his service-connected lumbar spine disability.  The 
Board bases its finding on the opinions of Dr. J.M., and notes 
that there are no unfavorable medical nexus opinions in the 
claims file.  Because the evidence raises a reasonable doubt, the 
Board resolves such doubt in favor of the Veteran, andfinds that 
service connection for a cervical spine disorder is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 




ORDER

Service connection for a cervical spine disorder is granted.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal regarding 
entitlement to an increased rating for the Veteran's lumbosacral 
HNP at this time, preliminary review reveals that the information 
in the record before us is inadequate to make an informed 
determination, and discloses a need for further development prior 
to final appellate review.  In this regard, the Board is of the 
opinion that VA's duty to assist includes affording the Veteran a 
VA examination under the facts and circumstances of this case.

The record is replete with indications that the Veteran has 
neurological symptoms related to his lumbosacral disability.  A 
March 2009 EMG report indicates that he has symptoms of left 
lower extremity L5-S1 radiculopathy, including complaints of left 
foot dorsiflexion weakness and bilateral numbness and burning 
pain on the bottom of the feet and around the ankles.  The EMG 
findings were consistent with chronic radiculopathy of the L5 and 
S1 nerve roots.  

Additionally, in his January 2010 letter, Dr. J.M. stated that 
EMG studies conducted in December 2009 showed L5 and S1 nerve 
root entrapment consistent with lumbar spine nerve root losses 
contributing to the pain, weakness, and loss of sensation in the 
lower extremities.  

Since the most recent VA examination for the lumbosacral spine 
was conducted in 2005, and there is documentation of neurological 
involvement but without a complete neurological examination, the 
Board believes a new VA examination is necessary in order to 
determine the current severity of the orthopedic and neurologic 
components of the Veteran's lumbosacral disability.  See 
VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to examine 
the severity of both the orthopedic and 
neurologic components of his service-connected 
lumbosacral HNP.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished, and a 
complete rationale for any opinion expressed 
should be provided.  The claims file, as well 
as a copy of this remand, must be made 
available to the examiner for review of the 
medical history in conjunction with the 
examination.  Specifically, the examiner should 
identify all diagnosable lumbosacral disorder(s) 
currently present, including any neurological 
and radicular disorders.  The examiner should 
identify the specific nerves involved, if 
possible, as well as any findings regarding the 
lower extremities which support a diagnosis of 
nerve involvement.  The examiner should 
specifically comment on the March 2009 EMG 
findings, and Dr. J.M.'s January 2010 statement 
regarding L5 and S1 nerve root entrapment.  

2.  When the development requested has been 
completed, review the case again on the basis of the 
additional evidence.  If the benefit sought is not 
granted, furnish the Veteran and his representative 
a Supplemental Statement of the Case and afford a 
reasonable opportunity to respond before the record 
is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


